Citation Nr: 1333409	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  09-42 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for a left carotid body tumor, including as secondary to herbicide exposure.



WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1969 to May 1972 and from October 1974 to October 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Roanoke, Virginia RO.  In August 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  In October 2012, the Board remanded the matter for additional development.

The Board notes that the October 2012 remand also addressed the matter of whether new and material evidence had been submitted to reopen a claim of service connection for nephritic syndrome with renal failure, including as secondary to service-connected disability.  The Board noted on remand that the Veteran had submitted a July 2012 notice of disagreement with the December 2011 rating decision that reopened the claim and denied it on de novo review, and no statement of the case had yet been issued in the matter.  Pursuant to the Board's remand, a statement of the case was issued to the Veteran in August 2013.  He has not timely filed a substantive appeal in this matter.  Therefore, the issue is not on appeal before the Board at this time.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

On review of the record, the Board finds that this matter must again be remanded for evidentiary development.

It is well-established in caselaw that when remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

On October 2012 remand, the Board noted statements from the Veteran's medical treatment providers indicating that the left carotid body tumor which was excised in January 2000 should be considered a soft tissue sarcoma, for the purposes of eligibility for presumptive service connection due to herbicide exposure.  The Board noted that the list of disabilities entitled to such service connection includes soft tissue sarcomas which are, by definition, malignant tumors.  The Board found the evidence of record, including the medical statements, to be unclear as to whether the carotid body tumor excised in 2000 was in fact malignant.  The Board remanded the matter for a VA records review and advisory medical opinion to determine the specific nature (including malignancy) and likely etiology of the left carotid body tumor that was excised in January 2000.  The Board instructed that the response must specifically include comment on the private medical statements submitted in support of the Veteran's claim, and the response must also explain the rationale for all opinions offered including why the opinion differs (if so) from the opinions already in the record.

In a May 2013 medical opinion based on review of the record, a consulting VA provider stated that of all the carotid body tumors (paragangliomas) in the head and neck, carotid body tumors are the most common.  According to the Veteran's final surgical pathology report dated January 19, 2000, the mass was diagnosed as "negative", non-malignant.  According to a note dated November 19, 2001 by Dr. Shinn, the Veteran claimed the carotid body tumor was classified as a hemangiopericytoma (HPC), which the examiner stated is a type of soft tissue sarcoma that originates in the pericytes in the walls of capillaries.  After a review of the cited sources, the reviewing examiner opined that the main cause linked to the claimed left carotid body tumor (paragangliomas), HPC, is pericytes which is linked to heredity.  The examiner stated that pericytes play a crucial role in the formation and functionality of the selective permeable space between the circulatory system and central nervous system.  The reviewing examiner further noted that pericytes are also associated with allowing endothelial cells to differentiate, multiply, form vascular branches (angiogenesis), survive apoptotic signals and travel throughout the body.  Because of their crucial role in maintaining and regulating endothelial cell structure and blood flow, the provider noted that abnormalities in pericyte function are seen in many pathologies. The consulting provider noted that they may either be present in excess, leading to diseases such as hypertension and tumor formation, or in deficiency, leading to neurodegenerative diseases.

The Board finds the May 2013 VA medical opinion to be inadequate because it is incomplete and nonresponsive to questions posed by the Board, and under governing case law a medical opinion that avoids responding to a question posed (without adequately explaining why an opinion is not possible) is in essence a non-opinion, and therefore has no probative value.  The VA medical opinion did not comment on the statements made in support of the claim by the Veteran's private treatment providers (as instructed), nor was any explanation offered as to why the private opinions should be assigned less probative weight in this claim.  The May 2013 VA opinion report is therefore not compliant with the remand instructions.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort to provide an examination, an adequate one must be provided or the claimant must be notified why an adequate exam will not or cannot be provided).  As the May 2013 opinion does not offer any medical commentary regarding the private opinions submitted in support of the Veteran's claim, it is inadequate and not compliant with the remand instructions.  The matter must be remanded again to obtain the opinions sought.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The Veteran's claims file (to include this remand) must be returned to provider who completed the May 2013 VA records review and offered the advisory medical opinion, for further review and a supplemental and clarifying medical opinion.  If that physician is unavailable to provide such opinion, the claims file should be forwarded to a different, appropriate, physician for a new review and advisory medical opinion regarding the specific nature and likely etiology of the left carotid body tumor that was excised in January 2000.  Based on such review, the examiner should provide a complete opinion that responds to the following:

(a)  Please indicate whether or not the Veteran's left carotid body tumor was malignant (a soft tissue sarcoma) as provided/defined in 38 C.F.R. § 3.309(e).  

(b)  Please comment specifically on the private medical statements submitted in support of the Veteran's claim by Drs. McKay and Wall.  The consulting physician should note the specific findings in the opinion letters from both these physicians and, while noting the evidence of record, both lay and medical, explain why he/she agrees or disagrees with the conclusions therein, citing to supporting factual data and/or medical literature, as deemed appropriate.

The consulting physician must explain the rationale for all opinions.  

2.  The RO should then readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

